The Honorable Robert Thompson State Senator
414 West Court Paragould, Arkansas 72450-4293
Dear Senator Thompson:
You have requested my opinion on the following question:
  Under Arkansas law, can a city or county pass an ordinance prohibiting the possession or sale of a controlled substance, such as "spice" or "K2", even though a detailed statutory scheme [the Uniform Controlled Substances Act] has been codified?
RESPONSE
Please note that I have enclosed a copy of Attorney General Opinion 2010-060, which was recently issued to Prosecuting Attorney Henry H. Boyce in response to this same question. I regret that for the reasons stated in Opinion 2010-060, I am unable to render an opinion on this issue. The matter must await judicial determination.
Sincerely,
DUSTIN McDANIEL Attorney General
DM/cyh *Page 1